Robinson, J.
(concurring). I fully concur in the syllabus and in the result of the decision as written by Mr.. Justice Birdzell. The Director General was not made a dictator. He had no legislative power or authority to establish a special code of civil procedure. His orders concerning the court procedure in civil actions is manifestly dictatorial and wholly void. Indeed, in this land of liberty and constitutional law, it is amazing that any person of ordinary intelligence should ever think of making or regarding such orders. ........